Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is a Restriction/Election requirement regarding Application Ser. no. 16/935,360 filed 07/22/2020. 
Claims 1-17 are currently pending in this application.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claim 1-14, drawn to a method of thinning and encapsulating a microelectronic component, classified in H01M50/00. 
II. 	Claim 15-17, drawn to a device comprising microelectronic components, classified in H01M10/00. 
Inventions Group I, claim 1-14 and Group II, claims 15-17 are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: 
(1) that the process as claimed can be used to make another and materially different product or 
(2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case the method of Group I recited in Claim 1-14 can be used to make a device that is materially different that the device of Group II recited in Claim 15-17. Conversely, the device of Group II can be made by a different thinning method than the method recited in Claims 1-14. 
The method of Group I recited in Claim 1-14 comprising of the steps supplying a substrate having two principal faces and a lateral face, being covered by microelectronic component, and an adhesive layer, and the adhesive layer being covered by detachable protective layer, and, the substrate, the adhesive layer, and the microelectronic component forming an elementary structure; fix the detachable protective layer onto a manipulation structure comprising an adhesive film and a support frame, depositing a lateral protection layer on the lateral face, thinning of the second principal face of the substrate to a thickness less than 100 micrometer, and separating of the elementary structure from the manipulation structure. Such a thinning method can also be employed for products such as semiconductor wafers and substrates for manufacturing of semiconductor devices, besides microelectronic components of microbatteries. 
The device of Group II recited in claims 15-17 comprising a vertical stack comprising a first elementary structure and a second elementary structure, each elementary structure comprising a substrate with a thickness of less than 100 micrometers, a first principal face of the substrate being covered successively by a microelectronic component, and by an adhesive layer, the second elementary structure being fixed to the adhesive layer of the first elementary structure. The substrate of the device having a thickness of less than 100 micrometer can be thinned by a different method other than the method recited in Group I, claim 1-14, such method as plasma etching, chemical etching or mechanical thinning without the use of a specific manipulation structure comprising adhesive film and support frame.  
Therefore, the method of Group I, claims 1-14 can be used for thinning of a substrate of a different device such as semiconductor wafers, and the substrate of the device of Group II, claims 15-17 can be made by a number of different methods. Hence a restriction between the method of Group I and the device of Group II is required. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Rejoinder Information: The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722